Latimer, Judge
(concurring in the re-suit):
I concur in the result.
It is admitted by my associates that the Cede does not forbid the procedure followed here. As a matter of fact the Manual authorizes the president of a special court to secure help on legal principles from the convening authority. In this instance the president could have ordered a recess and then have discussed the procedural questions with the selfsame officer in the seclusion of his office. Instead of following that course, he used a more forthright and expeditious method. The staff officer was in the courtroom for a proper purpose and there is not the slightest suggestion that he desired to influence the outcome of the litigation. Such being the case, I fail to see why an answer to a question in open court, in the presence of accused and his counsel, is considered error, when if the same answer was given in a private conference, it would be proper. A president of a special court must, when confronted with technical legal problems, receive assistance from members of the service who have had legal training. That he seeks this information and receives an answer in the spotlight of the courtroom and in the presence of accused and his counsel, where the nature and extent of any discussions can be measured and spread on the record, is better than to require him to operate outside the courtroom. I would think that the potentialities for harm to an accused would be greater in the latter situation than in the former. Accordingly, under the facts of this case I would find no error.